EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aileen Mo (Reg. No. 53,338) on 13 January 2022.

The application has been amended as follows: 

16. (Currently Amended) The computer system of claim [[1]] 9, wherein the storage component is a solid state drive (SSD), wherein the first storage device of the storage component is an internal volatile memory which includes a dynamic random access memory (DRAM) buffer, wherein the second storage device is a non-volatile memory, wherein the compression is performed by a microprocessor of the SSD controller, and wherein the first set of data is written to the internal DRAM buffer of the SSD via a Peripheral Component Interconnect Express (PCIe) bus.

18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the method further comprises:


19. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, further comprising:
exposing the first storage device of the storage component to the host computing device, which allows the host computing device to write the first set of data or the compressed data to the first storage device of the storage component.

20. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein in response to detecting a condition which triggers compaction of the journal, the method further comprises:
updating the journal by replacing out-of-date versions of metadata entries associated with a file with a most recent version of a metadata entry for the file.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
section “Rejections under 35 U.S.C. § 112,” filed 15 October 2021, with respect to claims 17-20 have been fully considered and are persuasive.  The rejection of claims 17-20 has been withdrawn. 
Regarding 35 USC § 103, Abali et al. (US 2009/0254705 A1); Ryu (US 2016/0062885 A1); Pletka et al. (US 2019/0212949 A1); and Ebsen et al. (US 9,569,454 B2) are the closet prior art on record. Abali, Ryu, and Pletka teach features of claims 1, 9, and 17 as discussed in the Office action mailed 20 August 2021. However, the prior art on record does not teach
comparing metadata of the compressed data to metadata of the first set of data to determine an amount of compression gain; and
responsive to determining that the amount of compression gain is greater than a predetermined threshold: performing the steps of transmitting, inserting, and writing as recited.

Although Ebsen teaches determining an amount of compression gain in 7:40-60 by determining a “compression ratio” and comparing it to a “threshold value,” Ebsen does not teach determining the compression gain by comparing metadata of the compressed data. In addition, the art on record, does not teach performing the steps of transmitting, inserting, and writing responsive to determining that the amount of compression gain is greater than a predetermined threshold. These limitations, when considered in combination with claims 1, 9, and 17 as a whole, therefore amount to allowable subject matter.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.